DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,226,189. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim “a system for evaluating a vessel of the patient by obtaining pressure measurement from within the vessel”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0187920 U. S. Application No. 14/144280 to Millett et al.; in view of U. S. Publication No. 2010/0298721 U. S. Application No. 12/723,931 to Kim et al.
Regarding Claims 1 and 14, Millett teaches a system for evaluating a blood vessel of a patient, comprising: a first instrument sized and shaped for introduction into the vessel of the patient; and a processing system in communication with the first instrument and a second instrument sized and shaped for introduction into the vessel, the processing system configured to: obtain pressure measurements from first and second instruments while the first instrument is moved longitudinally through the vessel from a first position to a second position and the second instrument remains stationary within the vessel (abstract and figs. 3 and 4 teaches obtaining pressure measurements from within the vessel), and output, on a display in communication with the processing system, a graph comprising at least one bar of obtained pressure measurements attributable to a portion of the vessel (figs. 8, 13, and 14 teaches a graph/chart of pressure measurements).  
Millett does not expressly teach graph of the pressure ratio of the obtained pressure measurements.
Kim teaches graph of the pressure ratio of the obtained pressure measurements (para 0074; figs. 8a, 8b and 9-11 teaches characteristic ratio. Figs. 8a8b teaches graphs with the ratio, wherein different graph types, line graph, bar graph etc are obvious variants).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Millet with a graph of the pressure ratio of the obtained pressure measurements as taught by Kim, since such a setup would result in accurate determination of the characteristic ratio of the blood pressure at a given location.
Regarding Claim 2, Millett teaches that output an image of the vessel on the display (Figs. 8-15 teaches an image of the vessel).  
Regarding Claim 3, Millett teaches that the graph is overlaid on the image and is oriented to align proximal and distal portions of the graph with corresponding proximal and distal portions of the vessel as depicted in the image (figs. 8-15 shows overlaid image).  
Regarding Claim 4, Millett teaches that an x-axis of the graph corresponds to positions along the vessel such that a location of the at least one bar on the x-axis indicates a position of the portion of vessel along the vessel (figs. 11-13 teaches location of the probe within the vessel).  
Regarding Claim 5, Kim teaches that a y-axis of the graph corresponds to the change in the pressure ratio per unit length (figs. 8a 8b teaches generating pressure ratio at any given length).  
Regarding Claim 6, Kim teaches that the size of the bar comprises a height of the bar (Figs. 8a8b teaches graphs with the ratio, wherein different graph types, line graph, bar graph etc are obvious variants).  
Regarding Claim 7, Kim teaches that the at least one bar is representative of the amount of change in the pressure ratio of obtained pressure measurements attributable to a portion of the vessel less than 1 millimeter in length (figs. 8a 8b teaches generating pressure ratio at any given length).  

Regarding Claim 9, Kim teaches that the graph comprises at least one demarcated group of bars representative of a stenosed region of the vessel (figs. 8a 8b teaches generating pressure ratio at any portion of the vessel).  
Regarding Claim 10-12, Millett teaches that the graph comprises a summation of the total change in the pressure ratio for each group (para 0052 teaches average pressure differentials).  
Regarding Claim 13, Millett teaches that the processing system is further configured to: modify the graph to simulate anticipated effects of a proposed treatment option (abstract and para 0054 teaches evaluating treatment options).  
Regarding Claim 15, Millett teaches that the visual characteristic is selected from a group including: a first visual characteristic representative of the amount of change in the pressure ratio above a threshold value and a second visual characteristic representative of the amount of change in the pressure ratio below the threshold value (para 008, 054 and 055 teaches a threshold for the calculated ratio).  
Regarding Claim 16, Millett teaches that the first visual characteristic is a first color and the second visual is a second color visually distinguishable from the first color (para 0057 teaches different color visual characteristic).  
Regarding Claim 17, Millett teaches that the image of the vessel comprises an angiographic image (para 007 teaches an angiographic image).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793